Citation Nr: 1418630	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2012, the Veteran testified before the Board at a hearing at the RO in San Juan.  A transcript of that proceeding is associated with the Veteran's claims file.



FINDING OF FACT

The Veteran's diastolic pressure has not been not predominantly 100 or more, and his systolic pressure has not been predominantly 160 or more.  Continuous use of medication for treatment of hypertension is required, and the relief provided by medication is specifically contemplated by the applicable schedular rating criteria.



CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101.






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, as well as, how ratings and effective dates are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in August 2008 explaining his participation in the Benefits Delivery at Discharge program and providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman, 19 Vet. App. at 473.  This letter was sent prior to initial adjudication of his claims for service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and no additional notice is required as to downstream issues, including the disability evaluation.  Dingess/Hartman, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered. The Veteran was afforded a VA examination to assess his hypertension in December 2004.  There is no argument or indication that this examination was inadequate. Additionally, the claims file contains the Veteran's service medical records and statements in support of his claim.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence. 

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Merits

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms of his hypertension that are observable by his senses or repeat diagnoses from medical professionals, but he is not competent to make diagnoses or assess the level of disability related to hypertension as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  As far as he is competent, the Board also finds him credible as his statements are consistent with medical evidence of record.

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

Turning to the evidence of record, the Veteran's hypertension does not merit a compensable rating.  During his period of active service, the Veteran's blood pressure was never measured as being above 160 for systolic or 100 for diastolic.  See Service Treatment Records.  In July 2004, the Veteran was not taking medication to control his hypertension.  See July 2004 VA Treatment Record.  Instead, he was advised to exercise and diet.  See id.  At that time, his blood pressure was 120/85.  See id.  The Veteran was then afforded a VA examination in December 2004, and his blood pressure was measured three times.  Those results read 130/84, 130/82, and 132/86.  It was noted that the Veteran had not yet been prescribed medication at the time of that examination. 

The Veteran was prescribed medication in 2006 to control his blood pressure.  See January 2011 VA Form 9.  The record contains several blood pressure readings.  Those results are:

Date of VA Treatment
Blood Pressure 
12/2010
129/71
09/2010
121/72
06/2010
139/78
01/2010
133/77
10/2009
126/79
02/2009
124/72
10/2008
140/85
08/2008
137/80
03/2007
123/83
04/2007
136/80
07/2007
119/66
10/2007
133/86
12/2006
144/75
11/2006
126/71
06/2006
154/89
01/2006
148/84
07/2005
148/82
02/2005
120/80
07/2004
120/85
04/2004
120/70

As the readings above show, the Veteran's blood pressure was never measured as being above 160 for systolic or as being above 100 for diastolic.  See 38 C.F.R. § 4.104, DC 7101.  The Board does acknowledge that the Veteran submitted a log of blood pressure readings which the Veteran himself recorded over 2005 and 2006.  In that log, there are no diastolic readings above 100 and only one systolic reading at 160.  See June 5, 2006, Reading.  The Diagnostic Code, however, requires systolic readings to be "predominantly" 160 or greater.  See 38 C.F.R. § 4.104, DC 7101.  A single, isolated 160 reading is not sufficient to show that the Veteran has predominantly had a systolic blood pressure of 160, especially given the numerous other results which all show systolic readings below 160.

Further, the Veteran testified, at his hearing before the Board, that he monitors his blood pressure daily and, on average, it reads 125/85.  Such readings are below the levels necessary for the award of a compensable rating.  38 C.F.R. § 4.104, DC 7101.  

The Board acknowledges the Veteran's assertion that without medication his blood pressure would be higher than 160/100.  Although "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria," Jones v. Shinseki, 26 Vet. App. 56, 62 (2012), given that VA has included the effect of medication as a factor to be considered when rating hypertension, the reasoning of Jones indicates that the Board may reject the Veteran's specific theory of entitlement to a higher rating in this case.  Id. at 62 (reasoning that had VA wanted to include the effect of medication as a factor to be considered when rating a particular disability, it would have done so, as it had done in other diagnostic codes (citing 38 C.F.R. § 4.71a, DC 5025 (10 percent rating for fibromyalgia requires symptoms "[t]hat require continuous medication for control"); 38 C.F.R. § 4.97, DC 6602 (rating criteria for bronchial asthma)).  Moreover, the Veteran's theory is rebutted by the fact that in 2004 and 2005, before he was prescribed medication for his hypertension, his blood pressure readings did not meet the criteria necessary for a compensable rating.

All potentially applicable diagnostic codes have been considered in making this determination for the Veteran's hypertension.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board has also considered whether the hypertension and scar claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses current blood pressure readings as well as an established history.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there are no related factors such as frequent periods of hospitalization or marked interference with employment. As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In conclusion, the preponderance of the evidence is against an initial compensable rating for hypertension.  See 38 C.F.R. §§ 3.303(a), 4.104, 4.118.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


